Exhibit 99.1 FOR IMMEDIATE RELEASE Rentech Announces Preliminary Selected Unaudited Results for Fourth Quarter and Full Year 2016 WASHINGTON, DC (March 16, 2017) – Rentech, Inc. (NASDAQ: RTK) today announced preliminary, selected, unaudited financial and operating results for the fourth quarter and full year ended December 31, 2016. The Company also provided an update on its cost savings initiatives and liquidity. Rentech is completing its review of accounting for impairments and its tax provision. The Company currently expects to file its Annual Report on Form 10-K, with complete financial results for the periods, once it completes its review of impairments and its tax provision. In the interest of timely disclosure, Rentech elected to disclose the partial results contained in this press release.The results below do not give effect to any asset impairment charges or any provision for income taxes.
